Title: New York Assembly. Remarks on an Amendment to an Act to Empower Justices of the Peace to Try Causes to the Value of Ten Pounds, [8 March 1787]
From: Hamilton, Alexander
To: 


[New York, March 8, 1787]
Mr. Harpur moved for a clause to be added to the bill, in substance, that no freeholder or citizen shall hereafter be imprisoned for any sum less than ten pounds, but that execution shall issue and remain in force against the debtor, till from time to time by different seizures of his effects, the creditor shall be satisfied and fully paid.
Col. Hamilton confessed that his own judgment was not clearly made up on this subject. It was not however a new one to him, it was a question that had two sides, both of which deserved a serious attention. The clause as it stood, in his opinion was not proper; It might be right to say what shall be done in future contracts. But it would be wrong to meddle with the past. It was very probable if the clause was passed, it would prevent people in poor circumstances from getting assistance from the wealthy, this ought to be considered. Many a poor man who can be favoured with a credit of £10. finds a material advantage in it; if the security is taken away there will be an end to credit. He would wish that every man in distress should meet relief. He was willing to come into any measure that would effect this purpose.
